The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

The instant application having Application No. 16/596,743 has claims 2-13  pending in the application filed on 10/08/2019; there is 1 independent claim and 11 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claim 1 and added a new claim 13 (dated 05/16/2022).  

Response to Arguments

This Office Action is in response to applicant’s communication filed on May 16, 2022 in response to PTO Office Action dated November 15 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections

Applicant's following arguments filed on 05/16/2022 have been fully considered with the results that follow.

Double Patenting

In view of the applicant’s amendment of the independent claim (cancelation of existing claim 1 and addition of the new claim 13), the double patenting rejection of the claims 2-12 is withdrawn

Claim Rejections - 35 USC § 103(a)


Applicant's arguments filed on 05/16/2022 with respect to the claims 2-13 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
OBJECTIONS

Claim Objections
i)	The amended claims 2-13 are objected to because of the following informality.  Appropriate correction is required: 

	          A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
          A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

The amended claims 2-13 include dependent claims 2-12 preceding the independent (parent) claim 13.

ii)	The amended dependent claim 4 is objected to because of the following informality.  Appropriate correction is required: 

	          The claim recites “The system of claim 13 1 wherein the plurality …”.  It should be corrected to “The system of claim 13 wherein the plurality …”.  



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 13
As described above, the disclosure does not provide adequate structure to perform the claimed function or written description of the function “ … wherein the searched mark is at the origin of a graph, wherein each reference is provided at a distance in a first direction from the origin based on the reference’s proximity score for the first category and a distance in a second direction from the origin based on the reference’s proximity score for the second category; and receive user input to display a second visual representation showing the proximity of the plurality of references relative to the searched mark, wherein each reference is provided at a distance in the first direction from the origin based on the reference’s proximity score for the third category“.    The specification (Paragraph [0100]) indicates “the visual representation 126 provides displayed relationships in the form of a bar graph. For each reference 122, the height of the associated bar indicates an increasing proximity score 124 related to a similarity of appearance between the searched mark 120 and the reference 122. The position of the bar graph along the x-axis indicates an overall proximity score 132, with the proximity score 132 decreasing as you move right along the x-axis”.  There is no support for “… wherein each reference is provided at a distance in a first direction from the origin based on the reference’s proximity score for the first category and a distance in a second direction from the origin based on the reference’s proximity score for the second category; and receive user input to display a second visual representation showing the proximity of the plurality of references relative to the searched mark, wherein each reference is provided at a distance in the first direction from the origin based on the reference’s proximity score for the third category”.   
Dependent Claims 2-12
The dependent claims 2-12 are rejected under 35 U.S.C. 112(a) as they are dependent on independent claim 13 directly or indirectly respectively and are thus rejected for the reasons specified supra for the independent claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Independent Claim 13
As per claim 13, the claim recites “… wherein the searched mark is at the origin 
of a graph, wherein each reference is provided at a distance in a first direction from the origin based on the reference’s proximity score for the first category and a distance in a second direction from the origin based on the reference’s proximity score for the second category; and receive user input to display a second visual representation showing the proximity of the plurality of references relative to the searched mark, wherein each reference is provided at a distance in the first direction from the origin based on the reference’s proximity score for the third category”.    In the claim limitations, the first category, second category and third category are not clearly defined.  Nor it is clear that if there is any relationship, dependency, any sequence requirement or any different weightings used between categories one, two and three.  The specification (Paragraph [0017]) merely states “The data set is analyzed to determine proximity scores for each of a plurality of categories associated with each reference”.  The claim language does not describe about what categories are used to determine proximity scores.  It only indicates first, second and third category.  Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  The applicant is required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained (Refer MPEP 2173.05(a)). Thus, this limitation renders the claim 13 indefinite because it is unclear which category to be used as category 1, category 2 or category 3.  
Dependent Claims 2-12
The dependent claims 2-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter as they are dependent on independent claim 13 directly or indirectly respectively and are thus rejected for the reasons specified supra for the independent claim 13.

Claim Rejections - 35 USC § 103(a)

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tan et al (US PGPUB 20130275427) in view of Degnan et al (US PGPUB 20030171949).

As per claim 13:
Tang teaches:
“A system providing trademark search results comprising” (Paragraph [0014] (trademark searching and notification systems)) 
“a controller” (Paragraph [0034] (special purpose hardware or programmable circuitry))
“a display controlled by the controller” (Paragraph [0016] (the graphical user interface module can be configured to generate one or more user interface screens))
“and a memory coupled to the controller” (Paragraph [0058] (the notification system 160 can include memory 210, Fig. 2))
“wherein the memory is configured to store program instructions executable by the controller” (Paragraph [0060] (memory 210 may be used to store instructions for running one or more modules, engines, interfaces, and/or applications))
“wherein in response to executing the program instructions, the controller is configured to: receive a trademark search result data set including a searched mark” (Paragraph [0030], Paragraph [0058], Paragraph [0060] and Paragraph [0097]  wherein in response to executing the program instructions (memory 210 could be used in one or more embodiments to house all or some of the instructions needed to execute the functionality of searching module 260), the controller is configured to (notification system 160 can include, Fig. 2) : receive a trademark search result data set (receiving operation receives a list of trademarks from a search, Fig. 4) including a searched mark (entities can submit their own marks for injection into data compilation))
“a plurality of references” (Paragraph [0042] (a list of related trademarks can be returned to the requester))
“determine a proximity score for each of a first category, a second category, and a third category between each reference and the searched mark” (Paragraph [0090] and Paragraph [0097] (generation operation generates a relevance score for each of the trademarks in the list, detect trademarks that are similar and with the descriptions/classes (categories which can be first, second or third categories) of all trademarks that were detected as similar to determine the degree of similarity with greater accuracy)).
Tan does not EXPLICITLY teach: display a first visual representation showing proximity of the plurality of references relative to the searched mark; wherein the searched mark is at the origin of a graph, wherein each reference is provided at a distance in a first direction from the origin based on the reference’s proximity score for the first category and a distance in a second direction from the origin based on the reference’s proximity score for the second category; and receive user input to display a second visual representation showing the proximity of the plurality of references relative to the searched mark, wherein each reference is provided at a distance in the first direction from the origin based on the reference’s proximity score for the third category.
However, Degnan teaches:
“display a first visual representation showing proximity of the plurality of references relative to the searched mark” (Paragraph [0057] and Figure 4 (The GUI 400 shows the searched trademark at the origin cell and its corresponding goods and/or services descriptions GD#1 and mark description MD#1))
“wherein the searched mark is at the origin of a graph, wherein each reference is provided at a distance in a first direction from the origin based on the reference’s proximity score for the first category and a distance in a second direction from the origin based on the reference’s proximity score for the second category” (Paragraph [0058], Paragraph [0076] and Figure 4a (the graph 455 is formed by a first axis  and a second axis, the International classes and the mark description associated with the trademark subject to the trademark search may form the goods and/or services description and the mark description associated with the origin where origin serves as the reference point and the user interface 1200 includes categories and cells for displaying information for one or more marks related to the categories))
“and receive user input to display a second visual representation showing the proximity of the plurality of references relative to the searched mark, wherein each reference is provided at a distance in the first direction from the origin based on the reference’s proximity score for the third category” (Paragraph [0061], Paragraph [0069] and Paragraph [0070] (the data points representing marks from a trademark search report may be user selectable (receive user input), the user selects the goods and/or services descriptions and mark descriptions from the first graph and a new graph (a second visual representation) is generated having the user selected goods and/or services descriptions and mark descriptions populating the first and second axis of graph respectively and a third axis is populated with the third axis  is user selectable thereby overlaying the selected country onto graph in response to a user selection)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tan and Degnan for “display a first visual representation showing proximity of the plurality of references relative to the searched mark; wherein the searched mark is at the origin of a graph, wherein each reference is provided at a distance in a first direction from the origin based on the reference’s proximity score for the first category and a distance in a second direction from the origin based on the reference’s proximity score for the second category; and receive user input to display a second visual representation showing the proximity of the plurality of references relative to the searched mark, wherein each reference is provided at a distance in the first direction from the origin based on the reference’s proximity score for the third category” as it organizes important information centrally, access and graphically present information associated with a trademark in a quick, simple and efficient manner (Degnan, Paragraph [0010]). 
Therefore, it would have been obvious to combine Tan and Degnan. 

As per claim 2:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein the controller is further configured to provide a control through which a user manipulates a weighting factor associated with at least one of the visually represented proximity scores, thereby altering the visual representation” (Paragraph [0098], Paragraph [0099] and Paragraph [0100] (all actions are subject to a search / request /  check process, and a score /rank / percentage weight given to each action, so that the requester can prioritize which sets of results to review using GUI)).

As per claim 4:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity of trade channels between the searched mark and the given reference” (Paragraph [0093], Paragraph [0095] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and is calculated based on input of a string of one or multiple words representing trade channel that could be obtained from a social networking site, written text, advertising text, or header/headline)).

As per claim 5:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of the similarity of the conditions under which sales are made between the searched mark and the given reference” (Paragraph [0097] and Paragraph [0101] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and is calculated based on terms of sale or terms of service)).

As per claim 6:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein the at least one proximity score between a given reference and the searched mark includes a proximity score representing an objective measurement of the fame of the given reference” (Paragraph [0084] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and additional relevance is assigned to those top brands when the degree of relevance is being calculated)).

As per claim 7:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein the at least one proximity score is represented by a numerical score, with a higher score representing a higher concern” (Paragraph [0097] and Paragraph [0098] (the degree of relevance in the form of a weight, ranking, rating, score, or percentage is calculated from one or a combination of several factors, and sort the trademarks based on the calculated relevance with the most relevant ones to review first)).

As per claim 8:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein at least one proximity score is a proximity score for the buyers to whom the goods/services are sold or the channels of trade through which the goods/service are sold derived from social media data” (Paragraph [0093], Paragraph [0095] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and is calculated based on input of a string of one or multiple words representing trade channel that could be obtained from a social networking site)).

As per claim 9:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein at least one proximity score is a proximity score based on the reputation of a given reference derived from social media data” (Paragraph [0083], Paragraph [0084] and Paragraph [0097] (the degree of relevance or similarity can take the form of a weight, ranking, rating, score, or percentage and  is calculated based on a greater deal of mentions of a particular trademark in the mass media, on the Internet (e.g., number of search results) and top brand)).

As per claim 10:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan further teaches:
“wherein the controller is further configured to trigger an alert when the searched mark exceeds an alert threshold” (Paragraph [0029] and Paragraph [0074] (responsibly providing alerts and notifications as a provider of a platform or medium that allows for potential misuse of a trademark or trademark-similar term where the notification module can determine a degree of relevance for each trademark and possibly notify or alert above a certain threshold)).
Also, Degnan further teaches:
“when the first relationship or the second relationship between a reference” (Paragraph [0070] (once the trademark watch report is received, the current goods and/or services descriptions on the first axis and mark descriptions on the second axis are examined to determine the presence or absence of the goods and/or services description and mark description for a mark associated with the trademark watch report and the respective goods and/or services description or mark description is added to the first or second axis at an appropriate location according to its relation to the description at the origin)).

As per claim 11:
Tan and Degnan teach the system as specified in the parent claim 10 above. 
Tan further teaches:
“wherein the proximity score alert threshold is binary condition triggered by a specific value of an owner variable” (Paragraph [0100] (the requester may opt to perform a background check for all actions, and allow only those whose score/rank/percentage weights fall below a certain threshold, with the remainder requiring manual review and authorization)).

As per claim 12:
Tan and Degnan teach the system as specified in the parent claim 10 above. 
Tan further teaches:
“wherein the alert threshold is manually set by a user of the system and a comparison of the proximity score between each reference and the alert threshold is automatically analyzed by the controller” (Paragraph [0103] (as a result of a manual request) and a comparison of the proximity score between each reference and the searched mark and will result in a notification or alert of results that may be delivered to a recipient and as part of an automated process)).
Also, Degnan further teaches:
“a comparison of the first relationship or the second relationship between each reference” (Paragraph [0070] (once the trademark watch report is received, the current goods and/or services descriptions on the first axis and mark descriptions on the second axis are examined to determine the presence or absence of the goods and/or services description and mark description for a mark associated with the trademark watch report and the respective goods and/or services description or mark description is added to the first or second axis at an appropriate location according to its relation to the description at the origin)).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tan et al (US PGPUB 20130275427) in view of Degnan et al (US PGPUB 20030171949) and in further view of Barney Jonathan (US PGPUB 20160004768).

As per claim 3:
Tan and Degnan teach the system as specified in the parent claim 13 above. 
Tan and Degnan do not EXPLICITLY teach: wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity in commercial impression between the searched mark and the given reference.
However, Barney teaches:
 “wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity in commercial impression between the searched mark and the given reference” (Paragraph [0024] and Paragraph [0025] (relevance scores are calculated between each document and each other document, provides an improved technique for measuring contextual relatedness or contextual similarity between two or more documents)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tan, Degnan and Barney for “wherein the plurality of proximity scores between a given reference and the searched mark includes a proximity score representing an objective measurement of similarity in commercial impression between the searched mark and the given reference” it provides a novel search input/output interface that displays and/or communicates search input criteria and corresponding search results in a way that facilitates intuitive understanding and visualization of the logical relationships between two or more related concepts being searched (Barney,  Paragraph [0015]). 
Therefore, it would have been obvious to combine Tan, Degnan and Barney



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, (US PGPUB 20120278244), Aggregation, analysis, and presentation of patent and business data in a common interface are described. The analysis includes techniques for evaluating a patent or patent application by examining claim-related information. These techniques include deriving unique signatures of individual claims and ascertaining scope of individual claims relative to other claims in a collection. The signature and scope of patent claims may be graphically depicted using various graphics elements in a user interface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163